          Case 1:19-mc-91239-ADB Document 5 Filed 06/20/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


IN RE PETITION FOR LEAVE TO FILE                     M.B.D. No.
BY ENJOINED LITIGANT                                 19-mc-91239-ADB


IN RE PETITION FOR LEAVE TO FILE                     M.B.D. No.
BY ENJOINED LITIGANT                                 19-mc-91240-ADB


IN RE PETITION FOR LEAVE TO FILE                     M.B.D. No.
BY ENJOINED LITIGANT                                 19-mc-91241-ADB


IN RE PETITION FOR LEAVE TO FILE                     M.B.D. No.
BY ENJOINED LITIGANT                                 19-mc-91242-ADB


IN RE PETITION FOR LEAVE TO FILE                     M.B.D. No.
BY ENJOINED LITIGANT                                 19-mc-91243-ADB


                                MEMORANDUM AND ORDER

BURROUGHS, D.J.

       For the reasons set forth below, the Court grants petitioner leave to proceed in forma

pauperis, denies petitioner’s motions for appointment of counsel and denies the Petitions for

Leave to File.

I.     BACKGROUND

       Petitioner Oak-Hee Kim, also known as Oak-Hee Ruesch, is a frequent pro se litigant

who has been enjoined from filing any paper in the United States District Court for the District

of Massachusetts without first obtaining leave of court. See 1:04-cv-12390-NG, November 17,

2014 Memorandum and Order p. 3.
          Case 1:19-mc-91239-ADB Document 5 Filed 06/20/19 Page 2 of 4



       The Court’s records indicate that ten of petitioner’s actions have been dismissed either on

the merits or for failure to comply with the enjoinment order. See Ruesch v. Dillon et al., 00-cv-

12163-NG (dismissed), Ruesch v. Wellesley Housing, 02-cv-12382-NG (dismissed), Ruesch v.

Malerba et al., 03-cv-12036-NG (dismissed); Ruesch v. Goodhue, 04-cv-11166-NG,(dismissed);

Ruesch v. Goodhue, 04-cv-12390-NG (dismissed); Kim v. Newton Housing Authority, 15-cv-

11487-GAO (removed action dismissed for failure to comply with removal order), Kim v.

Housing and Urban Development, 15-cv-11817-GAO (dismissed for failure to comply with

enjoinment order); Kim v. MCAD,15-cv-12309-WGY (dismissed for failure to comply with

enjoinment order); Kim v. Boston University School of Dental Medicine, 17-cv-11641-GAO

(dismissed); and Kim v. Harvard University School of Dental Medicine, 17-cv-11644-GAO

(dismissed).

       Petitioner has also sought leave to file complaints under the enjoinment orders on nine

other occasions. See In re: Kim, 14-mc-91016-FDS (leave to file denied); In re Kim, 15-mc-

91420-NMG (leave to file denied); In Re Petition for Leave to File, 16-mc-91293-DJC (leave to

file granted for filing 2 complaints, unrelated to the issues raised in the instant petitions); In Re

Petition for Leave to File, 17-mc-91337-DJC (leave to file denied); In Re Petition for Leave to

File, 19-mc-91494-NMG (leave to file denied); In Re Petition for Leave to File, 19-mc-91496-

NMG (leave to file denied); In Re Petition for Leave to File, 19-mc-91497-NMG (leave to file

denied); In Re Petition for Leave to File, 19-mc-91498-NMG (leave to file denied); and In Re

Petition for Leave to File, 19-mc-91499-NMG (leave to file denied).

       On May 31, 2019, Kim filed five petitions seeking leave to file additional actions in this

Court. The Clerk filed the petitions in M.B.D. Nos. 19-mc-91239, 19-mc-91240, 19-mc-91241,

19-mc-91242, and 19-mc-91243.



                                                   2
          Case 1:19-mc-91239-ADB Document 5 Filed 06/20/19 Page 3 of 4



II.    DISCUSSION

       Upon review of Kim’s motions for leave to proceed in forma pauperis, the Court

concludes that she is without income or assets to pay the applicable filing fee. The motions are

therefore granted.

       Upon review of Kim’s petitions for leave to file, she again seeks to bring suit against

James A. Goodhue (an attorney for the Wellesley Housing Authority) (19-mc-91242), the

Directors and Fellows of the Newton Housing Authority (19-mc-91243), the Massachusetts

Commission against Discrimination (19-mc-91239) and the Secretary of the United States

Department of Housing and Urban Development (19-mc-91240). In 2017, as well as earlier this

year, Kim was denied leave to file these documents. See In Re Petition for Leave to File, 19-mc-

91494-NMG (denying leave to file); In Re Petition for Leave to File, 19-mc-91496-NMG

(denying leave to file); In Re Petition for Leave to File, 19-mc-91497-NMG (denying leave to

file); In Re Petition for Leave to File, 19-mc-91498-NMG (denying leave to file); In Re Petition

for Leave to File, 19-mc-91499-NMG (denying leave to file); and In Re: Kim, 17-mc-91118-

NMG (denying leave to file five civil actions Nov. 3, 2017).

       Kim also seeks to bring suit against a federal judge and six attorneys for actions taken

over several years relating to Kim’s efforts to litigate several claims. See In Re Petition for

Leave to File, 19-mc-91241-ADB. Petitioner’s proposed complaint is not entirely coherent.

Moreover, Kim mistakenly identifies George A. O’Toole, Jr., id. at Dkt. No. 1, ¶ 12, as the

presiding judge that issued the November 17, 2004 order enjoining Kim from filing papers in this

Court without having received permission from the Court to do so. Ruesch v. Goodhue, et al.,

C.A. No. 04-12390-NG (dismissed Nov. 18, 2004) (Gertner, J.). Regardless, the Court cannot

find that the proposed complaint states a legal claim upon which relief may be granted.



                                                  3
            Case 1:19-mc-91239-ADB Document 5 Filed 06/20/19 Page 4 of 4



       In light of the above, this Court finds that petitioner has not demonstrated that she should

be relieved of the orders prohibiting her from filing lawsuits in this Court. Based on the

pleadings submitted, this Court cannot find that there is an objectively good faith basis for these

proposed suits, or that the proposed complaints present compelling reasons to overcome the

orders enjoining her from filing without leave of court due to her litigation practices.

III.   CONCLUSION

       Accordingly:

       1.       The motion for leave to proceed in forma pauperis are GRANTED.

       2.       The motions for appointment of counsel are DENIED.

       3.       The Petitions filed in M.B.D. Nos. 19-mc-91239, 19-mc-91240, 19-mc-91241,

19-mc-91242, and 19-mc-91243, for Leave to File are hereby DENIED and the actions are

DISMISSED. The Clerk is directed to close M.B.D. Nos. 19-mc-91239, 19-mc-91240, 19-mc-

91241, 19-mc-91242, and 19-mc-91243.

       SO ORDERED.

June 20, 2019                                                 /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              U.S. DISTRICT JUDGE




                                                 4
